









Exhibit 10.1
AMENDMENT TO THE
CDW AMENDED AND RESTATED RESTRICTED DEBT UNIT PLAN


WHEREAS, CDW LLC, an Illinois limited liability company (the “Company”), has
heretofore adopted and maintains the CDW Amended and Restated Restricted Debt
Unit Plan for the benefit of certain key senior leaders of the Company and its
subsidiaries (the “Plan”); and


WHEREAS, the Company desires to amend the Plan to permit the payment of the
principal component of vested RDUs, as defined in the Plan, any time between
September 12, 2017 and October 12, 2017.


NOW, THEREFORE, pursuant to the power of amendment contained in Section 10.2 of
the Plan, Section 4.2 of the Plan is hereby amended, as of August 15, 2017, by
adding the following sentence at the end thereof:


“The Company may provide for the payment of the principal component of any
Participant’s vested RDUs as of any date that is within 30 days prior to the
Payment Event specified herein, in accordance with Treasury Regulation
§1.409A-3(d); provided that any amount payable earlier than such Payment Event
to a member of the Company’s Executive Committee shall be discounted based on
the most recently published short-term Applicable Federal Rate as of the date on
which such payment is made.”






